Case 3:19-cv-02402-DMS-BGS Document 8 Filed 02/26/20 PageID.20 Page 1 of 2



 1   Nicholas M. Wajda (Cal. Bar No. 259178)
 2   WAJDA LAW GROUP, APC
     3111 Camino Del Rio North
 3   Suite 400
 4   San Diego, California 92108
     +1 310-997-0471
 5   nick@wajdalawgroup.com
 6
     Attorney for the Plaintiff
 7

 8                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF CALIFORNIA
 9

10    ROSHELLE J. MARTINEZ,              Case No. 3:19-cv-02402-DMS-BGS

11                    Plaintiff,         JOINT STIPULATION AND ORDER
                                         FOR DISMISSAL WITH PREJUDICE
12          v.

13
      BLACKBAUD, INC.,
14
                      Defendant.
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           1
Case 3:19-cv-02402-DMS-BGS Document 8 Filed 02/26/20 PageID.21 Page 2 of 2



 1         Plaintiff, ROSHELLE J. MARTINEZ, and Defendant, BLACKBAUD, INC.,
 2
     acting through counsel, and pursuant to Federal Rule of Civil Procedure
 3

 4   41(a)(1)(A)(ii) hereby stipulate, to the Dismissal With Prejudice of this action against

 5   BLACKBAUD, INC., with each party to bear its own attorney’s fees and costs.
 6
      DATED: February 26, 2020                   Respectfully submitted,
 7

 8    /s/ Nicholas M. Wajda                      /s/ Artin Betpera
 9    Nicholas M. Wajda                          Artin Betpera
      WAJDA LAW GROUP, APC                       WOMBE BOND DICKINSON (US),
10    3111 Camino Del Rio North                  LLP
      Suite 400                                  3200 Park Center Drive
11    San Diego, California 92108                Suite 700
      +1 630-997-0471                            Costa Mesa, California 92626
12    nick@wajdalawgroup.com                     +1 714-557-3800
      Counsel for Roshelle J. Martinez           Artin.betpera@wbd-us.com
13                                               Counsel for Blackbaud, Inc.
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
